Exhibit 10.1

 

FORM OF

GLOBAL POWER EQUIPMENT GROUP INC.
RESTRICTED SHARE UNIT AGREEMENT

 

Notice of Restricted Share Unit Award

 

Global Power Equipment Group Inc. (the “Company”) grants to the Grantee named
below, in accordance with the terms of the Global Power Equipment Group Inc.
2011 Equity Incentive Plan (the “Plan”) and this Restricted Share Unit Agreement
(the “Agreement”), the number of Restricted Share Units set forth below, as of
the Date of Grant set forth below.  Capitalized terms used in this Agreement
without definition shall have the meanings assigned to them in the Plan.

 

Name of Grantee:

 

Date of Grant:

 

March 31, 2015

 

 

 

Number of Restricted Share Units:

 

 

 

 

 

Vesting Date:

 

June 30, 2016

 

Terms of Agreement

 

1.                                      Grant of Restricted Share Units. Subject
to and upon the terms, conditions, and restrictions set forth in this Agreement
and in the Plan, the Company hereby grants to the Grantee as of the Date of
Grant, the Restricted Share Units set forth above. Each Restricted Share Unit
shall represent the contingent right to receive one Share and shall at all times
be equal in value to one Share. The Restricted Share Units shall be credited in
a book entry account established for the Grantee until payment in accordance
with Section 2 hereof.

 

2.                                      Vesting and Payment of Restricted Share
Units.

 

(a)                                 In General.  Subject to the Grantee’s
compliance with the restrictions of Section 7 hereof, or the terms of the
Restrictive Covenants Agreement (as defined herein) or of any separately
executed covenant not to compete with the Company, as applicable, the number of
Restricted Share Units set forth above shall vest on the Vesting Date set forth
above, provided that the Grantee shall have remained in the continuous employ of
the Company or a Subsidiary through the Vesting Date.  The Company shall deliver
to the Grantee the Shares underlying the vested Restricted Share Units within
ten (10) days following the Vesting Date.  For purposes of this Section 2, the
continuous employment of the Grantee with the Company and its Subsidiaries shall
not be deemed to have been interrupted, and the Grantee shall not be deemed to
have ceased to be an employee of the Company and its Subsidiaries, by reason of
the transfer of his employment among the Company and its Subsidiaries.

 

(b)                                 Involuntary Termination or Termination for
Good Reason.  The Restricted Share Units shall immediately vest in full if,
prior to the Vesting Date, the Grantee’s employment with the Company or a
Subsidiary is terminated (i) by the Company or a Subsidiary without Cause (as
defined in Section 22 of this Agreement) or by reason of the Grantee’s
Disability (as defined in Section 22 of this Agreement), (ii) by the Grantee for
Good Reason (as defined in Section 22 of this Agreement), or (iii) as a result
of the Grantee’s death.  Except as otherwise provided in Section 13, the Company
shall deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units within thirty (30) days
following the date of the Grantee’s termination of employment.

 

--------------------------------------------------------------------------------


 

(c)                                  Change of Control.  If a Change of Control
occurs while the Grantee is employed by the Company or any Subsidiary and prior
to the Vesting Date, then, effective as of the date of such Change of Control,
all of the Restricted Share Units shall become fully vested.  Except as
otherwise provided in Section 13, the Company shall deliver to the Grantee the
Shares underlying such vested Restricted Share Units within thirty (30) days
following the date of the Change in Control.

 

3.                                      Forfeiture of Restricted Share Units.

 

(a)                                 Forfeiture of Unvested Awards.  The
Restricted Share Units that have not yet vested pursuant to Section 2 (and any
right to unpaid Dividend Equivalents under Section 6 with respect to the
Restricted Share Units), shall be forfeited automatically without further action
or notice if (i) the Grantee ceases to be employed by the Company or a
Subsidiary prior to the Vesting Date, except as otherwise provided in
Section 2(b) or (ii) the Grantee breaches any of the restrictions of Section 7
hereof, the Restrictive Covenants Agreement (as defined herein) or of any
separately executed covenant not to compete with the Company, as applicable.

 

(b)                                 Repayment of Awards.  The Restricted Share
Units shall be subject to the provisions of Section 19 of the Plan regarding
forfeiture and repayment of awards in the event of (i) termination of the
Grantee’s employment for Cause, (ii) the Grantee’s breach of any of the
restrictions of Section 7 hereof, the Restrictive Covenants Agreement (as
defined herein) or of any separately executed covenant not to compete with the
Company, as applicable, or (iii) as provided pursuant to the Company’s
Compensation Recovery Policy.  Clause (ii) of the immediately preceding sentence
shall be construed as a return of consideration due to your violation of your
promises under Section 7 of this Agreement, the Restrictive Covenants Agreement
or any separately executed covenant not to compete with the Company, as
applicable, and not as a liquidated damages clause.  Nothing contained herein
shall eliminate, reduce or compromise (x) the Company’s right to assert that the
restrictions provided for in Section 7 of this Agreement, the Restrictive
Covenants Agreement or any separately executed covenant not to compete with the
Company, as applicable, are fully enforceable as written, or as modified by a
court of competent jurisdiction as provided therein, (y) the application of
temporary or permanent injunctive relief as a fully appropriate and applicable
remedy to enforce the restrictions as provided therein, or (z) the Company’s
right to pursue other remedies at law or in equity.  This Section 3(b) shall
survive and continue in full force in accordance with its terms and the terms of
the Plan notwithstanding any termination of the Grantee’s employment or the
payment of the Restricted Share Units as provided herein.

 

4.                                      Transferability.  The Restricted Share
Units may not be transferred, assigned, pledged or hypothecated in any manner,
or be subject to execution, attachment or similar process, by operation of law
or otherwise, unless otherwise provided under the Plan. Any purported transfer
or encumbrance in violation of the provisions of this Section 4 shall be void,
and the other party to any such purported transaction shall not obtain any
rights to or interest in such Restricted Share Units.

 

5.                                      Dividend, Voting and Other Rights.  The
Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Restricted
Share Units until such Shares have been delivered to the Grantee in accordance
with Section 2 hereof. The obligations of the Company under this Agreement will
be merely that of an unfunded and unsecured promise of the Company to deliver
Shares in the future, and the rights of the Grantee will be no greater than that
of an unsecured general creditor. No assets of the Company will be held or set
aside as security for the obligations of the Company under this Agreement.

 

6.                                      Payment of Dividend Equivalents.  Upon
payment of a vested Restricted Share Unit, the Grantee shall be entitled to a
cash payment (without interest) equal to the aggregate cash dividends

 

2

--------------------------------------------------------------------------------


 

declared and payable with respect to one (1) Share for each record date that
occurs during the period beginning on the Date of Grant and ending on the date
the vested Restricted Share Unit is paid (the “Dividend Equivalent”).  The
Dividend Equivalents shall be forfeited to the extent that the underlying
Restricted Share Unit is forfeited and shall be paid to the Grantee, if at all,
at the same time that the related vested Restricted Share Unit is paid to the
Grantee in accordance with Section 2.

 

7.                                      Non-Solicitation; Confidentiality;
Ownership of Work Product.  In the event that the Grantee is a party to one or
more separately executed agreements with the Company, the terms of which
restrict (w) the Grantee’s ability to solicit customers of the Company, (x) the
Grantee’s ability to solicit employees of the Company, (y) the Grantee’s ability
to use or disclose confidential information or trade secrets of the Company, or
(z) the ownership of works (collectively, the “Restrictive Covenants
Agreement”), then the terms of such applicable restriction or restrictions in
the Restrictive Covenants Agreement shall govern in lieu of the corresponding
restriction or restrictions set forth in Sections 7(a), 7(b), 7(c) or
7(d) hereof, respectively.  In consideration of, and as a condition to, the
Grantee’s employment by the Company, the grant of the Restricted Share Units, a
portion of the compensation and other benefits to be paid to the Grantee during
such employment, the potential disclosure to the Grantee of Confidential
Information (as hereinafter defined) in connection with such employment and
other good and valuable consideration, the Grantee and the Company agree as
follows:

 

(a)                                 Non-Solicitation of Customers.  During the
Grantee’s employment by the Company and for one (1) year after the date the
Grantee’s employment ends for any reason (the “Restricted Period”), the Grantee
hereby covenants and agrees that the Grantee shall not (in a capacity where the
Grantee could use specialized knowledge, training, skill or expertise,
Confidential Information (as defined herein), or customer contacts or
information obtained from the Company to the detriment of the Company), either
directly or indirectly, individually, on behalf of or in concert with others, or
as an owner, a shareholder, partner, director, officer, employee, agent or
advisor of any business or entity, undertake or engage in any of the following
activities without the prior written consent of the Company: solicit, call on or
in any manner cause or attempt to cause any Customer (as defined herein) to
divert, terminate, limit, modify or fail to enter into any existing or potential
business relationship with the Company.  For purposes of this Section 7(a),
“Customer” shall mean any customer or client of the Company that (i) the Grantee
solicited during the 12-month period prior to termination of the Grantee’s
employment with the Company, (ii) the Grantee knows to have done business with
the Company during the 12-month period prior to termination of the Grantee’s
employment, or (iii) the Grantee had been provided or had access to Confidential
Information during the Grantee’s employment with the Company.

 

(b)                                 Non-Solicitation of Employees.  During the
Restricted Period, the Grantee hereby covenants and agrees that the Grantee
shall not (either directly or indirectly, individually, on behalf of or in
concert with others, or as an owner, shareholder, partner, director, officer,
employee, agent or advisor of any business or entity) solicit, recruit, induce,
entice, endeavor or assist in any effort to cause any person employed by the
Company to end such person’s employment with the Company (whether or not such
person would commit a breach of contract by accepting such other employment).

 

(c)                                  Confidentiality.

 

(i)                                     The Grantee acknowledges that that in
the course of the Grantee’s employment by the Company, the Grantee will be
exposed to considerable proprietary, confidential and trade secret information
relating to the business and operations of the Company.  The Grantee understands
that the Company has expended, and will continue to expend time, money, and
effort to develop and maintain its confidential, proprietary and trade secret
information which, if misused or disclosed, could be harmful to the Company’s
business and could cause the Company to lose its competitive edge in the
marketplace.  The Grantee understands that the Company desires to protect its

 

3

--------------------------------------------------------------------------------


 

business and to avoid competition with the Grantee in the event that the Grantee
ever leaves the employ of the Company, whether voluntarily or involuntarily.

 

(ii)                                  During the Grantee’s employment by the
Company, and after termination of the Grantee’s employment with the Company, for
any reason, whether voluntary or involuntary, the Grantee will hold in a
fiduciary capacity for the benefit of the Company all information, knowledge or
data relating to the Company or any of its businesses which the Company
considers to be proprietary, trade secret or confidential that the Grantee
obtains or has previously obtained during the Grantee’s employment by the
Company and that is not public knowledge (other than as a result of the
Grantee’s violation of this provision), including but not limited to the
Company’s technology, business plans, business processes, methods of operations,
customer information, including contacts, preferences, requirements, pricing,
and other customer information, vendor information, financial information,
pricing information and strategies, and other business relationships
(“Confidential Information”). The Grantee will not directly or indirectly use
any Confidential Information for any purpose not associated with the activities
of the Company, or communicate, divulge or disseminate Confidential Information
to any person or entity not authorized by the Company to receive it at any time
during or after the Grantee’s employment with the Company, except with the prior
written consent of the Company or as otherwise required by law or legal process.

 

(iii)                               Upon the request of the Company and, in any
event, upon the termination of the Grantee’s employment with the Company, the
Grantee shall deliver to the Company all property in the Grantee’s possession or
control belonging to the Company, including but not limited to all keys,
computers, credit cards, telephones, office equipment, software, and all
Confidential Information of the Company.  The Grantee shall return all such
information, including all memoranda, notes, records, manuals, files or other
documents in any form whatsoever (including information contained in computer or
other electronic memory or on any computer or electronic storage device),
including all copies, pertaining to the performance of the Grantee’s services
for the Company, the business of the Company, whether made or compiled by the
Grantee or provided to or obtained by the Grantee at any time during the
Grantee’s employment with the Company.  If the Company requests, the Grantee
agrees to provide written confirmation that the Grantee has returned all such
materials consistent with this provision.

 

(iv)                              The restrictions stated in this Section 7 are
in addition to and not in lieu of protections afforded to trade secrets and
confidential information under Applicable Laws.   Nothing in this Agreement is
intended to or shall be interpreted as diminishing or otherwise limiting the
Company’s right under Applicable Laws to protect its trade secrets and
confidential information.

 

(d)                                 Ownership of Work Product.

 

(i)                                     The Company shall own all Work Product
(as defined herein).  All Work Product shall be considered work made for hire by
the Grantee and owned by the Company.  The Grantee hereby irrevocably
relinquishes for the benefit of the Company any moral rights in and to the Work
Product recognized by Applicable Law.  If any of the Work Product may not, by
operation of law, be considered work made for hire by the Grantee for the
Company, or if ownership of all right, title, and interest in and to the
intellectual property rights therein shall not otherwise vest exclusively in the
Company, the Grantee hereby agrees to assign, and upon creation thereof
automatically assigns, without further consideration, the ownership of all trade
secrets, registered and unregistered copyrights under United States and
international law, copyrightable material or works, patents, patentable
inventions and other intellectual property rights therein to the Company, its
successors and assigns.  The Company shall have the right to obtain and hold in
its own name copyright registrations, trademark registrations, patents and any
other protection available in the foregoing.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  The Grantee agrees to perform, upon the
reasonable request of the Company, during or after employment such further acts
as may be necessary or desirable to transfer, perfect, and defend the Company’s
ownership of the Work Product, including but not limited to: (A) executing,
acknowledging, and delivering any requested affidavits and documents of
assignment and conveyance; (B) assisting in the preparation, prosecution,
procurement, maintenance and enforcement of all copyrights and, if applicable,
patents with respect to the Work Product in any countries; (C) providing
testimony in connection with any proceeding affecting the right, title, or
interest of the Company in any Work Product; and (D) performing any other acts
deemed necessary or desirable to carry out the purposes of this Agreement.  The
Company shall reimburse any reasonable out-of-pocket expenses incurred by the
Grantee at the Company’s request in connection with the foregoing, including
(unless the Grantee is otherwise being compensated at the time) a reasonable and
pre-agreed per diem or hourly fee for services rendered following termination of
the Grantee’s employment.

 

(iii)                               For purposes of this Section 7, “Work
Product” means all intellectual property rights including all trade secrets,
registered and unregistered copyrights under U.S. and international law,
copyrightable material or works, patents, patentable inventions, discoveries and
improvements, and other intellectual property rights, in any technology
software, data files documentation, or other work product that relates to the
business and interests of the Company and that the Grantee conceives, develops,
creates or delivers to the Company at any time during the Grantee’s employment
with the Company.

 

(e)                                  Miscellaneous.

 

(i)                                     The Grantee acknowledges that the
restrictions, prohibitions and other provisions in this Section 7 are
reasonable, fair and equitable in scope, terms and duration, and are necessary
to protect the legitimate business interests of the Company.  The terms and
provisions of this Section 7 are intended to be separate and divisible
provisions and if, for any reason, any one or more of them is held to be invalid
or unenforceable, neither the validity nor the enforceability of any other
provision of this Agreement shall thereby be affected.  It is the intention of
the parties to this Agreement that the potential restrictions on the Grantee
imposed by Sections 7(a) and (b) be reasonable in scope and in all other
respects.  If for any reason any court of competent jurisdiction shall find any
provisions of this Section 7 unreasonable in scope or otherwise, the Grantee and
the Company agree that the restrictions and prohibitions contained herein may be
modified by a court of competent jurisdiction and shall be effective to the
fullest extent allowed under Applicable Law in such jurisdiction.  The Grantee
agrees to disclose the existence of this Agreement to any subsequent employer.

 

(ii)                                  The Grantee hereby agrees that any remedy
at law for any breach or threatened breach of the provisions of this Section 7
will be inadequate and that the Company will be entitled to injunctive relief in
addition to any other remedy the Company might have under this Agreement.  The
Grantee hereby expressly acknowledges that the harm which might result to the
Company’s business as a result of any noncompliance by the Grantee with the
provisions of this Section 7 would be largely irreparable.  The parties agree
that if the Company pursues legal action to enforce the terms and conditions of
this Section 7 and obtains all or part of the relief sought, the Grantee shall
be responsible for the reasonable attorney’s fees and costs of the Company in
bringing such action.

 

(iii)                               Notwithstanding any other provision of this
Agreement or the Plan, the rights and obligations of the parties hereto, and any
claims or disputes relating to this Section 7 shall be governed by and construed
in accordance with the laws of the State of Texas without giving effect to the
principles of conflict of laws thereof.  Each party agrees that any action
arising out of or relating to this Section 7 shall be brought exclusively in the
state courts located in Dallas County, Texas and the United States District
Court for the Northern District of Texas (Dallas Division), accepts for itself
and in respect

 

5

--------------------------------------------------------------------------------


 

of its property, generally and unconditionally, the jurisdiction of those
courts, and irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action in
those jurisdictions.

 

(iv)                              For purposes of this Section 7, the term
“Company” shall be deemed to include Global Power Equipment Group Inc., its
Subsidiaries and affiliates, and all of their respective successors and assigns.

 

8.                                      No Employment Contract.  Nothing
contained in this Agreement shall confer upon the Grantee any right with respect
to continuance of employment by the Company and its Subsidiaries, nor limit or
affect in any manner the right of the Company and its Subsidiaries to terminate
the employment or adjust the compensation of the Grantee, in each case with or
without Cause.

 

9.                                      Relation to Other Benefits.  Any
economic or other benefit to the Grantee under this Agreement or the Plan shall
not be taken into account in determining any benefits to which the Grantee may
be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or a Subsidiary.

 

10.                               Taxes and Withholding.  The Grantee is
responsible for any federal, state, local or other taxes with respect to the
Restricted Share Units and the Dividend Equivalents.  The Company does not
guarantee any particular tax treatment or results in connection with the grant
or vesting of the Restricted Share Units, the delivery of Shares or the payment
of Dividend Equivalents.  To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then, except as
otherwise provided below, the Company or Subsidiary (as applicable) shall retain
a number of Shares otherwise deliverable hereunder with a value equal to the
required withholding (based on the Fair Market Value of the Shares on the date
of delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. Notwithstanding the
preceding sentence, the Grantee may elect, on a form provided by the Company and
subject to any terms and conditions imposed by the Company, to pay or provide
for payment of the required tax withholding.  If the Company or any Subsidiary
is required to withhold any federal, state, local or other taxes at any time
other than upon delivery of the Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall have the right in its sole discretion to
(a) require the Grantee to pay or provide for payment of the required tax
withholding, or (b) deduct the required tax withholding from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code).   If the Company or any Subsidiary is required to withhold any federal,
state, local or other taxes with respect to Dividend Equivalents, then the
Company or Subsidiary (as applicable) shall have the right in its sole
discretion to reduce the cash payment related to the Dividend Equivalent by the
applicable tax withholding.

 

11.                               Adjustments.  The number and kind of shares of
stock deliverable pursuant to the Restricted Share Units are subject to
adjustment as provided in Section 15 of the Plan.

 

12.                               Compliance with Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws and listing requirements with respect to the Restricted Share Units;
provided that, notwithstanding any other provision of this Agreement, and only
to the extent permitted under Section 409A of the Code, the Company shall not be
obligated to deliver any Shares pursuant to this Agreement if the delivery
thereof would result in a violation of any such law or listing requirement.

 

6

--------------------------------------------------------------------------------


 

13.                               Section 409A of the Code.  It is intended that
the Restricted Share Units and any Dividend Equivalents provided pursuant to
this Agreement shall be exempt from, or comply with, the requirements of
Section 409A of the Code, and this Agreement shall be interpreted, administered
and governed in accordance with such intent.  To the extent necessary to give
effect to such intent, the Grantee’s termination of employment shall mean, for
purposes of this Agreement, the Grantee’s “separation from service” within the
meaning of Section 409A of the Code.  In particular, it is intended that the
Restricted Share Units and any Dividend Equivalents shall be exempt from
Section 409A of the Code, to the maximum extent possible, pursuant to the
“short-term deferral” exception thereto.  However, to the extent that the
Restricted Share Units or any Dividend Equivalents constitute a deferral of
compensation subject to the requirements of Section 409A of the Code (for
example, because the Grantee’s governing employment agreement defines “Good
Reason” in a manner such that the Grantee’s termination of employment for Good
Reason would not be treated as an involuntary separation from service for
purposes of Section 409A of the Code), then the following rules shall apply,
notwithstanding any other provision of this Agreement to the contrary:

 

(a)                                 The Company will deliver the Shares
underlying any Restricted Share Units that become vested in accordance with
Section 2(b) or 2(c) of this Award Agreement and pay any Dividend Equivalents
with respect to those vested Restricted Share Units within thirty (30) days
after the first to occur of (i) the Vesting Date for the Restricted Share Units;
(ii) the occurrence of a Change of Control that is also a “change in the
ownership,” a “change in the effective control,” or a “change in the ownership
of a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code; or (iii) the Grantee’s “separation from service”
within the meaning of Section 409A of the Code; and

 

(b)                                 If the Restricted Share Units (and any
related Dividend Equivalents) become payable as a result of the Grantee’s
separation from service (other than as a result of the Grantee’s death) and the
Grantee is a “specified employee” at that time within the meaning of
Section 409A of the Code (as determined pursuant to the Company’s policy for
identifying specified employees), the Company will deliver the Shares underlying
the vested Restricted Share Units and pay any related Dividend Equivalents to
the Grantee on the first business day that is at least six months after the date
of the Grantee’s separation from service (or upon the Grantee’s death if the
Grantee dies before the end of that six-month period).

 

14.                               Amendments.  Subject to the terms of the Plan,
the Committee may modify this Agreement upon written notice to the Grantee. Any
amendment to the Plan shall be deemed to be an amendment to this Agreement to
the extent that the amendment is applicable hereto.  Notwithstanding the
foregoing, no amendment of the Plan or this Agreement shall adversely affect in
a material way the rights of the Grantee under this Agreement without the
Grantee’s consent unless the Committee determines, in good faith, that such
amendment is required for the Agreement to either be exempt from the application
of, or comply with, the requirements of Section 409A of the Code, or as
otherwise may be provided in the Plan.

 

15.                               Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

16.                               Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan. Except with respect to the provisions
of the Restrictive Covenants Agreement and of any separately executed covenant
not to compete with the Company expressly referenced herein, this Agreement and
the Plan contain the entire agreement and understanding of the parties with
respect to the subject matter

 

7

--------------------------------------------------------------------------------


 

contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. Except as
otherwise provided in Section 7(e)(iii) hereof, in the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  The Committee acting pursuant to the Plan, as constituted from
time to time, shall, except as expressly provided otherwise herein, have the
right to determine any questions that arise in connection with the grant of the
Restricted Share Units.

 

17.                               Successors and Assigns.  Without limiting
Section 4, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of the Grantee, and the successors and assigns of the Company.

 

18.                               Governing Law.  Except as otherwise provided
in Section 7 hereof, the interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

 

19.                               Use of Grantee’s Information.  Information
about the Grantee and the Grantee’s participation in the Plan may be collected,
recorded and held, used and disclosed for any purpose related to the
administration of the Plan. The Grantee understands that such processing of this
information may need to be carried out by the Company and its Subsidiaries and
by third-party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s participation in the Plan in any one or more of the ways referred
to above.

 

20.                               Electronic Delivery.  The Grantee hereby
consents and agrees to electronic delivery of any documents that the Company may
elect to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered under the Plan. The
Grantee understands that, unless earlier revoked by the Grantee by giving
written notice to the VP of Human Resources of the Company, this consent shall
be effective for the duration of the Agreement. The Grantee also understands
that he or she shall have the right at any time to request that the Company
deliver written copies of any and all materials referred to above at no charge.
The Grantee hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature. The Grantee consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan.

 

21.                               No Fractional Shares.   Fractional Shares or
units will be subject to rounding conventions adopted by the Company from time
to time; provided that in no event will the total shares issued exceed the total
units granted under this award.

 

22.                               Definitions.  As used in this Agreement, the
following definitions shall apply.

 

(a)                                 Cause shall have the meaning assigned such
term, if any, (i) in the employment, letter or severance agreement, if any,
between the Grantee and the Company or a Subsidiary, or (ii) if none, under a
severance plan or arrangement maintained by the Company or a Subsidiary that
applies to the Grantee on the date of termination. If the Grantee is not a party
to an employment, letter or severance agreement with the Company or a Subsidiary
in which such term is defined or if during the applicable severance protection
period, the Grantee is not a participant in any severance plan or arrangement
maintained by the Company or a Subsidiary, then “Cause” has the meaning given
such term in the Plan.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Disability has the meaning set forth in the
long-term disability plan of the Company or a Subsidiary applicable to the
Grantee.

 

(c)                                  Good Reason shall have the meaning assigned
such term, if any, (i) in the employment, letter or severance agreement, if any,
between the Grantee and the Company or a Subsidiary, or (ii) if none, under a
severance plan or arrangement maintained by the Company or a Subsidiary that
applies to the Grantee on the date of termination. If the Grantee is not a party
to an employment, letter or severance agreement with the Company or a Subsidiary
in which such term is defined or if during the applicable severance protection
period, the Grantee is not a participant in any severance plan or arrangement
maintained by the Company or a Subsidiary, then “Good Reason” means a reduction
by the Company of Grantee’s annual base salary by more than 10% (other than an
across-the-board reduction which applies in a comparable manner to other senior
executives of the Company); provided, however, that the Grantee provides notice
to the Company of the existence of the condition constituting Good Reason within
90 days after the initial existence of such condition and the Company fails to
remedy such condition within 30 days after the receipt of such notice from the
Grantee.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

 

 

Name:

Terrence J. Cryan

 

Title:

President and CEO

 

 

By executing this Agreement, you acknowledge that a copy of the Plan, Plan
Summary and Prospectus, and the Company’s most recent Annual Report and Proxy
Statement (the “Prospectus Information”) either have been received by you or are
available for viewing on the Company’s internet site at www.globalpower.com, and
you consent to receiving this Prospectus Information electronically, or, in the
alternative, agree to contact Keri Jolly at 214-574-2733, to request a paper
copy of the Prospectus Information at no charge.

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

Name:

 

 

9

--------------------------------------------------------------------------------